Title: From Benjamin Franklin to the Farmers General: Memorandum, [before 17 July 1783]
From: Franklin, Benjamin
To: Farmers General


          
            [before July 17, 1783]
          
          Copy of [Note given] to the Farmers General
          Mr Robert Morris, Merchant, of Philadelphia, is Superintendant des
            Finances of the United States.
          It belongs to him to make Provision for the [Payment of the Debt due from the States to
            the Farmers General].
          Mr Morris is a Man of S[kill] in
            Business, great Activity, great Exactness, & Integrity, in whom the most perfect
            Confidence may be placed.
          Mr Franklin therefore advises, that a Letter be written by Messrs. the Farmers General
            to Mr. Morris,* mentioning the Sum due & their Desire of being paid, and
            requesting that he would in part send them a Cargo of Tobacco, purchased by him for
            them, he being allow’d a Commission of [blank] per Cent.
            that they may judge from the Experiment whether it will be advantageous for them to give
            Orders for a Continuation of the Payment of the Debt in this Manner, [& in future]
              [illegible]
          *They chose to [write it to Mr. Franklin]
        